DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
 Response to Arguments
Applicant’s arguments, filed 7/1/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of Goldberg (cited in prior office action). Applicant has amended the independent claim to recite the limitation that a core extends continuously from a laser to an integrated circuit configuration component. 
It appears the inventive concept relates to the evanescent coupling in a region where the cladding thickness is varied. Applicant has not recited any specific structure with regard to taper dimensions or materials that may distinguish from the prior art (Applicant figures 3 and 8). Many fiber cores that link lasers and “integrated circuit components” in the art are continuous. For example, in any optical integrated circuit component. Applicant provides no specific detail as to any defining structure of the “integrated circuit configuration component” or laser. Lee itself discloses the device being configured to connect to a multitude of components (paragraph 52). In addition, the diplexer of Lee would constitute an “integrated circuit configuration component”. Also cited are prior art documents (Conclusion) where continuous fiber cores extend between components as Examiner suggests is common in the art. A clarified rejection follows below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 12, 14-19 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goldberg (both cited in the prior office action).
Lee discloses in the abstract and figures 6 and 10, an optical device comprising: 
A laser (paragraph 44); 
An integrated circuit configuration component (coupled to a detector; paragraph 44), and 
A first waveguide (4000) connecting the laser to the integrated circuit configuration component (hereinafter ICC), wherein the first waveguide comprises: 
A core (4030) that guides light from the laser to the ICC, wherein the core extends continuously from the laser to the integrated circuit component (the diplexer itself); and 
A clad (4040) surrounding the core, wherein a thickness of the clad between a surface of a first coupler (4050) is a thickness with which optical evanescent coupling (paragraph 44) is capable of being performed with a second waveguide (5000) for monitoring (the device is a tester) when the second waveguide is arranged within range of the surface of the first coupler (figure 10), wherein the thickness of the clad gradually decreases from a region outside the coupler to a region within the coupler (figure 10). 
As to claim 14, configuring with a modulator is disclosed (paragraph 52). 
As to claim 15, laser and optical probe light is aligned and couples light to the waveguides and then coupled to a chip (paragraph 42). The claim broadly describes a “hybrid 90 degree” coupler but makes no detail as to what this comprises other than light is split to a photodetector. The prior art performs this function.
Claim 16 is a method claim relating to providing the structure of the above. 
Claims 17-18 are method claims that recite structure. Nevertheless, Lee discloses this structure. Second core (5010) and second cladding (5030) are disclosed in Figure 10. A second waveguide “chip” is disclosed which would infer a semiconductor structure (paragraph 42).
Claims 20-21 relate to having a laser surface be level with the IC component and for claim 21 that the cladding overlays both. Since both are claimed, it appears neither have criticality to the invention. Rearranging the chip components would be well within the level of ordinary skill in the art.
As to claim 22, this new claim discloses multiple cladding layers where a lower cladding layer extends from a laser to the ICC. Figure 2 shows the multiple cladding layers of the core in the invention. This fiber and multiple cladding layers extend from a source to the diplexer and therefore would meet the claimed limitation since the core extends to the diplexer and only an outer layer is removed at the diplexer location.
However, Lee fails to disclose the specific locations of the laser and high speed integrated circuit components disclosed in paragraph 52. It is noted that Lee’s invention involves the coupler portion of the stated circuit and connecting a coupler to an input and output would be well within the knowledge of one having ordinary skill in the art. One having ordinary skill in the art would be able to easily recognize that such a coupler would have a source and a termination circuit. Since neither are pictured, they would inherently be outside the claimed tapered coupling area. The claims as currently recited make no specific location where these components need to be disposed upon, just that they are “connected” and “disposed between”.
Goldberg discloses the particulars of the source and detector in figure 4 and paragraphs 6-7. Such an arrangement would be common and one having ordinary skill would infer that Lee would have a source and a detector or termination.
It would have been obvious to one having ordinary skill in the art to first recognize that the coupler of Lee would be disposed between a source laser and an output such as a photodetector. Such an example is disclosed by Goldberg and rearranging parts of the invention to fit on an integrated circuit would be well known and done to maximize wafer size and increase manufacturing efficiency.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goldberg and further in view of US 2016/0085026 to Yamasaki et al.
Lee in view of Goldberg discloses the invention as claimed except for tapering width (claim 12) and thickness (claims 16-18) of the core. As to claim 19, semiconductor materials are disclosed by Lee in paragraph 3.
Yamasaki discloses core coupling with varying widths and thickness in order to provide a reduction in connection loss (paragraphs 39 and 51).
It would have been obvious to one having ordinary skill in the art to alter the core width and thickness as taught by Yamasaki in Lee in view of Goldberg to reduce coupling losses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2016/0170157.
US 2005/0151062.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874